       Case 3:20-cr-00059-LAB Document 39 Filed 05/14/20 PageID.124 Page 1 of 4



1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9
                        SOUTHERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                        CASE NO. 20cr00059-LAB
11
                                       Plaintiff,
12                                                    ORDER DENYING MODIFICATION OF
                         vs.                          BOND
13
     ROSE CARMONA,
14
                                    Defendant.
15
16         Rosa Carmona was arrested on December 11, 2019, while driving into the United
17   States from Mexico in an automobile containing 18.3 kilograms of methamphetamine. At
18   a bond hearing held December 24, 2019 before Magistrate Judge Linda Lopez, the
19   prosecutor informed Judge Lopez that Carmona had suffered a “prior drug dealing
20   conviction,” that her criminal history revealed that she had failed to appear in court in
21   previous cases, and that warrants had been issued for her arrest. The prosecutor
22   recommended that the Court set a $35,000 cash or corporate surety bond.
23         In determining conditions of release, Judge Lopez noted that Carmona had been
24   arrested in August 2019 for theft, and that at the time of the December 24 bond hearing
25   a warrant for the defendant’s arrest on the theft charge was outstanding. Nonetheless,
26   Judge Lopez found that conditions of release on the federal charge could be set. She
27   ordered to Carmona to post a $30,000 personal appearance bond, secured by the
28   signatures of two financially responsible and related adults. Additionally, she required
     that the bond be further secured by a 10% cash deposit.

                                                -1-
       Case 3:20-cr-00059-LAB Document 39 Filed 05/14/20 PageID.125 Page 2 of 4



1           On April 3, 2020, the parties filed a joint motion to reduce the bond amount to
2    $20,000, and to reduce the number of sureties required to secure the bond from two
3    people to one. Judge Lopez granted the motion.
4           Then, on April 8, 2020, the parties filed another joint motion to further reduce the
5    amount of the bond to $10,000. Judge Lopez denied the motion on April 14. After
6    reviewing an updated Pretrial Services Report prepared on April 10, the Judge set forth
7    her reasons in a Minute Order. She wrote: “While the Court is mindful of the serious risks
8    any person faces due to the COVID-19 pandemic, said reason alone is insufficient to
9    modify the balance of factors prescribed by Congress in determining an appropriate bond
10   in this case.”
11          Carmona now appeals to this Court, requesting that the undersigned modify the
12   bond consistent with the recommendation of parties in their joint motion filed April 8.
13          This Court’s review of bond conditions set by a Magistrate Judge is de novo. United
14   States v. Koenig, 912 F.2d 1190, 1191 (9th Cir. 1990). The Bail Reform Act directs a
15   district court to assess a variety of factors in determining whether there are conditions
16   which will reasonably assure the defendant’s presence at trial and other proceedings.
17   These include the history and characteristics of the defendant, the weight of evidence,
18   and the nature and circumstances of the offense charged. See 18 U.S.C. § 3142(g).
19          The thrust of defendant’s argument for reducing the $20,000 bond set by
20   Magistrate Judge Lopez is that the spread of the COVID-19 virus through detention
21   facilities where federal detainees are being held has created a greatly increased risk of
22   infection among detainees. The Court acknowledges the increased danger posed by the
23   virus. But while the risk of infection is an important factor to consider during this period
24   of pandemic, the possibility of exposure to the virus doesn’t dispense with the Court’s
25   obligation to consider other relevant factors set forth in § 3142.
26          Here, the defendant is charged with a very serious offense – one that could subject
27   her to a 10-year mandatory minimum sentence.            Even if she is not subject to the
28   mandatory required sentence, given the type and amount of the controlled substance that



                                                 -2-
       Case 3:20-cr-00059-LAB Document 39 Filed 05/14/20 PageID.126 Page 3 of 4



1    is alleged, she faces the likelihood of a receiving a substantial sentence of incarceration
2    if she pleads guilty or is convicted at trial.
3           The Court has little information concerning the weight of the evidence against the
4    defendant. In any event, the weight of the evidence is to be given the least weight among
5    the § 3142 factors. United States v. Townsend, 897 F.2d 989, 994 (9th Cir. 1990).
6           Concerning the history and characteristics of the defendant, the Court is informed
7    that she is 43 years old, the mother of three children, two of whom are adults. She has
8    family members who reside in the Fresno area. She is a U.S. citizen, and has lived in
9    California for 41 years. Her employment record is spotty – she has recently worked as a
10   caregiver, an Uber driver, and a movie theater attendant.         She has a prior felony
11   conviction for “drug dealing” in 1998. She also has a more recent criminal arrest for theft,
12   and a warrant for her arrest was issued in relation to that arrest. She has a history of
13   failing to appear in court. While counsel has presented some now-dated statistical
14   evidence on the incidence of COVID-19 infections in local detention facilities, there is no
15   allegation or evidence that the defendant suffers from any pre-existing conditions that
16   renders her acutely susceptible if she does become infected. To quote Ninth Circuit
17   Judge Callahan, the defendant presents as a “generic detainee, in that [s]he claims
18   neither to have contracted the virus nor to suffer from any underlying health issues placing
19   h[er] at greater risk than anyone else in Government custody.” Lopez-Marroquin v. Barr,
20   955 F.3d 759, 760 (9th Cir. 2020) (Callahan, dissenting).
21          The Court finds that while the defendant will not pose a danger to others if
22   released, her release does pose a risk of flight.       And while the prevalence of the
23   COVID-19 virus outbreak in detention facilities informs the balancing of relevant § 3142
24   release factors, that factor alone does not control the release decision. The Court also
25   rejects any implication that the release decision is, or should be, controlled by the joint
26   recommendation of counsel; the law entrusts release decisions to the Court, not to
27   counsel.
28          Reviewing the entire record de novo, and balancing all the § 3142 considerations,
     the Court finds that the modified bond set by Judge Lopez on April 3, 2020 is the minimum

                                                      -3-
       Case 3:20-cr-00059-LAB Document 39 Filed 05/14/20 PageID.127 Page 4 of 4



1    bond necessary to reasonably assure defendant Carmona will appear at trial and other
2    proceedings in this case. No further modification of the bond is warranted at this time,
3    and absent evidence demonstrating a significant change of circumstances, no further
4    modification of bond should be granted in this case.
5          Defendant’s motion for modification of bond is DENIED.
6          IT IS SO ORDERED.
7    Dated: May 13, 2020
                                                 HONORABLE LARRY ALAN BURNS
8                                                Chief United States District Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               -4-
